DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendment, filed 05/11/2022 is acknowledged. Claims 1, 5, 8, and 10-15 are amended.
	Claims 6 and 9 are cancelled.
New Claim 16 is added.
Applicant’s amendments have overcome the objections to Claims 9-14. The objections to claims 9-14 have been withdrawn.
Applicant’s amendments have overcome the U.S.C. 112(b) rejections to Claims 5 and 9-15. The 112 rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, filed 05/11/2022, with respect to Claim 1 have been fully considered and are persuasive.  The inclusion of the previously indicated allowable subject matter of Claim 6 has rendered the claim allowable. The rejection of Claim 1 has been withdrawn. 
Applicant’s arguments, filed 05/11/2022, with respect to Claim 8 have been fully considered and are persuasive.  The inclusion of previously indicated allowable subject matter of Claim 9 has rendered the claim allowable. The rejection of Claim 8 has been withdrawn.
New independent Claim 16 incorporates previously indicated allowable subject matter of Claim 10. New independent Claim 16 is therefore indicated allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Donald McKay on 07/22/2022 and 08/03/2022.

The application has been amended as follows:
Regarding Claim 1:
In line 3, “each said block” is deleted and replaced with --each of said multiple blocks--.
In lines 3-4, “at least one of said blocks” is deleted and replaced with --at least one block of said multiple blocks--. 
In line 6, “said upper half” is deleted and replaced with –said upper half of said at least one block—
In line 6, “said lower half” is deleted and replaced with –said lower half of said at least one block—
In lines 6 - 7, “said block” is deleted and replaced with --said at least one block--. 
In line 8, “said block” is deleted and replaced with --said at least one block--. 
In line 10, “said upper half” is deleted and replaced with –said upper half of said at least one block—
In line 11, “said lower half” is deleted and replaced with –said lower half of said at least one block—

Regarding Claim 2:
“said size of said blocks” is deleted and replaced with –said size of each of said multiple blocks—
“the group” in line 1 of Claim 2 is deleted and replaced with –a group--.

Regarding Claim 3:
“said lower half of each block” is deleted and replaced with --said lower half of said at least one block--. 

Regarding Claim 8:
In line 3, “each said block” is deleted and replaced with --each of said multiple blocks--.
In line 3, “at least one of said blocks” is deleted and replaced with --at least one block of said multiple blocks--. 
In line 5, “said upper half” is deleted and replaced with –said upper half of said at least one block—
In line 5, “said lower half” is deleted and replaced with –said lower half of said at least one block—
In lines 5-6, “said block” is deleted and replaced with --said at least one block--. 
In line 7, “said block” is deleted and replaced with --said at least one block--. 
In line 9, “said size of said blocks” is deleted and replaced with –said size of each of said multiple blocks--.
“the group” in line 9 of Claim 8 is deleted and replaced with –a group --.

Regarding Claim 10:
In line 1, “said lower half of each said block” is deleted and replaced with --said lower half of said at least one block--.

Regarding Claim 12:
In line 1, --by the user-- is inserted after “engaged”.

Regarding Claim 13:
Claim 13 is rewritten as --The apparatus of claim 8, wherein said upper half of said at least one block is adapted to receive first and second toes of a user, and wherein third, fourth, and fifth toes of said user hang over said second half of said at least one block. -- 

Regarding Claim 16:
In line 2, “each said block” is deleted and replaced with --each of said multiple blocks--.
In line 2, “at least one of said blocks” is deleted and replaced with --at least one block of said multiple blocks--. 
In line 4, “said upper half” is deleted and replaced with –said upper half of at least one said block—
In line 4, “said lower half” is deleted and replaced with –said lower half of at least one said block--
In lines 4-5, “said block” is deleted and replaced with --said at least one block--.
In line 5, “said upper half” is deleted and replaced with –said upper half of at least one said block—
In line 5, “said lower half” is deleted and replaced with –said lower half of at least one said block--
In line 6, “said block” is deleted and replaced with --said at least one block--.
In line 8, “said lower half of each said block” is deleted and replaced with --said lower half of said at least one block--.
 “each said block” in claim 4, line 1; claim 5, line 1; claim 11, line 1; claim 12, line 1; claim 15, line 2; is deleted and replaced with –each of said multiple blocks--.

Reasons for Allowance
	Regarding Claim 1, no prior art was found which taken alone or together teaches or fairly suggests for the step of straddling, first and second toes of said user engage said upper half and third, fourth and fifth toes of said user hang over said lower half, thereby an edge of said upper half is disposed along a longitudinal axis of said foot such that said heel raise is multi-axial in conjunction with the other limitations of the claim.
	Claims 2-5 and 7 are rendered allowable by virtue of their dependency on Claim 1.
	Regarding Claim 8, no prior art was found which taken alone or together teaches or fairly suggests the size of said blocks is selected from the group consisting of twelve millimeters, twenty-two millimeters, thirty-two millimeters and forty-two millimeters in conjunction with the other limitations of the claim.
	Claims 10-15 are rendered allowable by virtue of their dependency on Claim 8.
	Regarding Claim 16, no prior art was found which taken alone or together teaches or fairly suggests said lower half of each said block is twelve millimeters lower than said upper half in conjunction with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5474509 A (Hodgdon) teaches a step routine exercise block with varying heights of blocks.
US 20160199690 A1 (Islas) discloses a plantar exercise device.
US 20190374813 (Sotter) discloses a physical therapy and rehabilitation device.
US 20150297128 A1 (Shield et al) discloses a knee flexor assessment device.
US 5354247 A (Wilkinson) discloses a modular step exercise unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H FORSTNER/Examiner, Art Unit 3784                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754